Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Dec. 29, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Nov. 4, 2020, also filed Dec. 29, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–3, 5–13, 15–19, and 21–23 were previously pending; Claims 1, 8, and 22 are amended; Claim 24 is added; Claim 21 is cancelled. Accordingly, Claims 1–3, 5–13, 15–19, and 22–24 are now pending and have been examined with Claims 1, 8, and 15 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 30, 2017, [hereinafter “Applicant’s Specification”] and accepted for examination.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed Dec. 29, 2020 [“Non-Final Office Action”]. The objection to Claim 2 is withdrawn. However, it is noted that the amendment to Claim 2 did not comply with MPEP § 714 and is objected to for said non-compliance as indicated below.
Response to Arguments

Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Applicant’s Reply at p. 11–2. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Id. Applicant’s argument has been 
Claim Interpretation
Applicant recites “one or more processors to” (Claim 1); ”model is to” (Claim 1); “one or more processors are further to” (Claim 2); etc., which expresses mere intended use of the processor, model, or other system components at issue and need not be given patentable weight. This method of claiming is rampant throughout the claims and all examples are not identified. In the interest of compact prosecution, Examiner interprets, for example, “one or more processors to” (Claim 1); ”model is to” (Claim 1); “one or more processors are further to” (Claim 2) as if “configured” is inserted (e.g., “one or more processors configured to” …). Applicant should amend the claims accordingly in the next round of prosecution. Otherwise, Examiner will view a failure to do so as an indication that the applicant intends for everything following “to,” to be mere intended use of the device component at issue (processor, model, etc.).
Claim Objections
Claim 2 is objected to because of the following informalities. Appropriate correction is required.
	Claim 2: Claim 2 is objected to for failure to comply with 37 CFR 1.121. MPEP § 714.  Applicant’s amended Claim 2 to correct typographical errors identified in the Non-Final Office Action but did not update the “original” status to “currently amended” or identify a markup. 37 CFR 1.121(c)(2). Applicant is requested to update the status of Claim 2 accordingly in the next round of prosecution. The Claims are being examined on 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–13, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Larko et al. (U.S. Pat. Pub. No. 2017/0330196) [“Larko”] in view of NPL: Rajaraman, Anand, and Jeffrey David Ullman. Mining of massive datasets. Cambridge University Press, 2014 [“Raja”], and further in view of Ganti (U.S. Pat. Pub. No. 2012/0158585) [“Ganti”].
Regarding Claim 1, Larko discloses
A device, comprising: 
a memory; and one or more processors to: 
(See at least ¶ [0018] disclosing “The DA [dispute analyzer] computing device includes at least one processor in communication with a memory.”)
receive first information relating to a first set of transactions and a first set of chargebacks associated with the first set of transactions; 
(Examiner interprets “first information relating to a first set of transactions and a first set of chargebacks associated with the first set of transactions” as “a transaction data 424 associated with a first disputed transaction.” Spec. at ¶¶ [0017], [0018], [0001]. See at least Fig. 4, element 420, “dispute message 420” comprising “associated transaction data 424” and “cardholder dispute data 422” and associated text ¶ [0055].)
process the first information to generate a processed data set; 
(Examiner interprets “process” as “natural language processing” (NLP) and the “processed data set” as “extracted data using NLP.” Spec. at ¶ [0019]. See at least ¶ [0056], where the dispute analyzer (“DA”) extracts data from the dispute message 420 using natural language processing. ¶ [0056].)
receive second information identifying a second set of transactions and a second set of chargebacks associated with the second set of transactions, 
(Examiner interprets “second information relating to a second set of transactions and a second set of chargebacks associated with the second set of transactions” as “cardholder dispute data 422 associated with second disputed transactions.” Spec. at ¶¶ [0022] (second information is chargeback information), [0018] (chargebacks information is reason codes), [0001] (chargeback is a disputed transaction). See at least Fig. 4, element 420, “dispute message 420” comprising “cardholder disputer data 422” and “associated transaction data 420” and associated text ¶ [0055]. Dispute data incudes reason codes. ¶ [0055].)
where the second information is received from multiple, different sources; 
Id. Processing of multiple dispute messages by multiple users is contemplated. ¶ [0007] (“processing chargeback dispute messages [plural]”); Abstract (same); ¶ [0008] (same); ¶ [0025] (“cardholders [plural] that dispute transactions [plural],” “rout[ing] applicable dispute messages [plural]”)).
determine a classification of the second set of chargebacks using the model and based on the second information, 
(see at least Fig. 6, disclosing an example process for classifying a transaction chargeback or pre-chargeback using a machine learning model (analyze step 604), and associated text ¶ [0067], [0068]. Also, ¶ [0056] (dispute designation machine learning model 440 developed from historical pre-chargeback data.)).

Larko discloses receiving first and second sets of transaction data that includes first and second chargeback data and processing (extracting) transaction data for use with a dispute designation machine learning model developed from historical pre-chargeback data, ¶ [0056], but does not disclose training the machine learning model used. Larko discloses classifying chargebacks using a dispute designation machine learning model developed from historical pre-chargeback data but not in the particular way claimed using a confidence score satisfying a threshold.


Raja discloses
train a model, using the processed data set, to perform classification of the first set of [data] by:
(Examiner interprets “train a model” as “determine/develop a machine learning model.” E.g., Spec. at ¶ [0020]. See at least § 12.2.1, where a perceptron (i.e., a linear binary classifier) is trained using a training data set and weight vector. The training data set is preprocessed. § 12.1.3, ¶ 4 (“preprocessing of the training set enables the computation of f(x) to proceed efficiently”); § 12.1.1. (“The objective of the [Machine Learning] ML process is to discover a function y = f(x) that best predicts the value of y associated with each value of x.”). Raja discloses classification of the first set of data but not specifically chargebacks-type data, as claimed. First, chargeback-type data is non-functional descriptive material because further describes stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored it. Thus, it does not differentiate the claims from the prior art. MPEP § 2111.05. Should a reviewing court disagree, a model performing classification of the first set of chargebacks is disclosed by the primary reference Larko, ¶ [0056] (dispute designation machine learning model 440 developed from historical pre-chargeback data.)  A machine learning model must be trained. Raja, Ch. 12.) 
identifying a set of regulations regarding the first set of [data],
(Examiner interprets “regulations” as “one or more criteria based on which classification is to be applied” or simply, “a rule.” Spec. at ¶ [0068]. See at least § 12.3.1 “The Mechanics of an SVM,” where the goal is to find a hyperplane w.x +b =0, which is a rule. Raja discloses identifying a set of regulations regarding the first set of data but not specifically chargebacks-type data, as claimed. For the same reasoning explained above, the characterization of data as “chargebacks” is non-functional descriptive material and does not differentiate the claims from the prior art. MPEP § 2111.05. Should a reviewing court disagree, the primary reference Larko discloses regulations regarding the first set of chargebacks. ¶ [0056] (dispute message factors 442 that are interpreted as rules to determine whether the dispute is either a chargeback or pre-chargeback)).
assigning a particular weight to the processed data set according to a rule associated with the set of regulations, and 
(see § 12.3.1, “The Mechanics of an SVM,” where the goal is to find a hyperplane w.x +b =0, which is a rule. In this rule, “w” is a weight vector and “x” is the processed data set or input.)
applying a particular classification to a particular [feature], of the first set of [data], based on the particular weight; 
(see § 12.3, “Support-Vector Machines,” where data is separated into two classes, using the SVM technique. The SVM technique uses weights. Id. “Features” are used as input to a learning algorithm and thus, classified. § 12.1.4. (“Feature Selection”). Here, the “feature” is chargebacks, which is disclosed by Larko. For the same reasoning explained above, the characterization of data as “chargebacks” is non-functional descriptive material and does not differentiate the claims from the prior art. MPEP § 2111.05. Should a reviewing court disagree, the primary reference Larko discloses classifying chargeback data. ¶ [0056] (dispute designation machine learning model 440 developed from historical pre-chargeback data.)).

where the model is to: receive the second information as input, 
(See at least § 12.2.5, where ”a new vector x is received for classification.)
generate a confidence score [dot product] that indicates a level of confidence in the classification for the second set of [data], determine whether the confidence score satisfies a threshold, and output the classification [web page topic: sports, politics, medicine, etc.] of the second set of [data] when the confidence score [dot product] satisfies the threshold [greater than threshold];
(See at least § 12.2.5, where an example to classify web pages into topics is discussed and the web page classification is determined by the highest score of the dot product of the page’s vector and the topic weight vectors. Id. A web page may also be classified by topic when the dot product is above some threshold. Id. For the same reasoning explained above, the characterization of data as “chargebacks” is non-functional descriptive material and does not differentiate the claims from the prior art. MPEP § 2111.05. Should a reviewing court disagree, the primary reference Larko discloses classifying chargeback data. ¶ [0056] (dispute designation machine learning model 440 developed from historical pre-chargeback data.))
It would have been obvious to one of ordinary skill in the art at the time of filing, to have trained a machine learning model to classify chargebacks as explained in Raja, to the known invention of Larko, with the motivation to allow classification of future data. Raja at p. 439.


Larko does not disclose analyzing the classification of chargebacks to identify a trend. Larko discloses performing an action based on the classification but not performing an action based on the classification and trend. Larko discloses performing an action based on a classification but not performing an action to update the model based on the classification and trending.

Ganti discloses
analyze the classification of the second set of chargebacks from the model to identify a trend, the trend relating to a threshold number of fraudulent chargebacks; and perform an action [present results to merchant devices 220] based on the classification of the second set of chargebacks and based on the identifying the trend, 
(See at least ¶ [0075] where the fraud detection unit 410 classifies the set of transactions as “for review” and the fraud operations unit 420 performs further analysis regarding a set of transactions. Further analysis performed by the fraud operations unit 420 is “trending analysis,” the trending analysis using chargeback information 926. ¶¶ [0078], [0079]. Ganti’s description of analyzing chargebacks by a human analyzer 910, in some embodiments, does not distinguish the present claims. MPEP § 2144.04(III) (“broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”). The results of the fraud operations unit 420 are presented to merchant devices 220. ¶ [0078].
where the one or more processors, when performing the action, are to: 
(See at least Fig. 3, element 310 “processor”)
update the model based on the classification of the second set of chargebacks.  
(See at least ¶ [0078] where the human analyzer 910 modifies the rules and/or generates new rules in response to trending analysis using chargeback information 926.  Rules are stored in rule libraries and are regularly updated by automated interaction because fraud techniques are constantly changing. Fig. 6 and associated text ¶ [0055].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to analyze the classification of chargebacks to identify a trend and perform and action based on the classification and trend, as explained in Ganti, to the known invention of Larko, with the motivation to improve fraud detection. Ganti, ¶ [0001]. 

Regarding Claim 2, Larko, Raja, and Ganti disclose
[t]he device of claim 1 and one or more processors as explained above.
Larko further discloses
where the one or more processors are further to: process the second information, 
(Examiner interprets “process” as “extracting data using natural language processing (NLP).”  Spec. at ¶ [0019]. See at least ¶ [0056], where the dispute analyzer (“DA”) extracts dispute message data 432 from the dispute message 420 using natural language processing. ¶ [0056].)
where, when processing the second information, the one or more processors are to perform at least one of: identify keywords of the second information, extract features of the second information, 
(The dispute analyzer extracts dispute message data 432 from the dispute message 420 using natural language processing. ¶ [0056]. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 3, Larko, Raja, and Ganti disclose
[t]he device of claim 1, one or more processors, and determining a classification of the second information as explained above. 
Raja further discloses
where the one or more processors, when determining the classification, are to: perform a dimensionality reduction on the second information to determine a minimum feature set associated with a cluster, where the cluster is based on the second information; and 
(see at least p. 308, Section 3.4, disclosing “Dimensionality Reduction” as a method for estimating the blank entries in a utility matrix. The utility matrix represents data pairs and “what is known about the degree of preference” of each pair of data. p. 288, Section 9.1.1. Because it is hard to detect similarity in data pairs with a sparse utility matrix, clustering is performed to simplify the process. p. 325, Section 9.3.3. The characterization of “second” information is interpreted as non-functional descriptive material and does not differentiate the claims from the prior art. MPEP § 2111.05.) 
determine the classification based on a label associated with the cluster.  
(See at least § 12.1.2, where classification of dog type is performed by the associated label on the “y-axis.”)
Regarding Claim 5, Larko, Raja, and Ganti disclose
[t]he device of claim 1, one or more processors, and the model as explained above.
Larko further discloses
where the model is trained using a machine learning approach.  
(see at least ¶ [0056], disclosing “designation model 440, constructed using dispute message factors 442 and historical pre-chargeback data 434. Dispute message factors 442 may be determined using natural language processing, and/or statistical methods, and/or other machine learning methods applied to historical pre-chargeback data 434.”)

Regarding Claim 6, Larko, Raja, and Ganti disclose
[t]he device of claim 5 and the machine learning approach as explained above.
Raja further discloses
where the machine learning approach is based on at least one of: a logistic regression, (§ 12.1.1); a naive Bayesian classifier, (§ 1.1.2 “Bayes net”); a decision tree classifier, (§ 12.1.3); or a support vector machine (SVM) classifier (§ 12.3).

Regarding Claim 7, Larko, Raja, and Ganti disclose
 [t]he device of claim 1, one or more processors, and performing the action as explained above.
Larko further discloses
where the one or more processors, when performing the action, are further to: generate a visualization based on at least one of the second information 
(see at least ¶ [0058] disclosing “all merchants 410 share a merchant portal 418 but each merchant 410 has a separate messaging section to display, receive, and transmit message communications. In such embodiments, DA computing device 416 transmits pre-chargeback message 426 to a central merchant server that provides a merchant portal 418.” As explained infra, the visualization is based on the second data because if a chargeback message is sent to a merchant, the dispute message would contain he merchant ID to enable the communication to the applicable merchant. E.g., ¶ [0055]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 8, the limitations are not substantially different from those presented in Claim 1 and are rejected similarly by Larko, Raja, and Ganti disclose, for the same reasons as explained in Claim 1. 

Regarding Claim 9, Larko, Raja, and Ganti disclose
[t]he method of claim 8 and first information relating to the set of transactions and the one or more chargebacks as explained above.
Larko further discloses
where the first information relating to the set of transactions and the one or more chargebacks includes at least one of: authorization information indicating whether a transaction was authorized, information relating to whether the transaction or the one or more chargebacks were fraudulent, or information identifying a merchant associated with the transaction.  
(see at least ¶ [0055] disclosing “Associated transaction data 424 includes . . . a merchant identifier (ID) . . . a merchant location ID . . . a merchant category code, an authorization code, and/or other transaction identifiers that may be used to identify the merchant and/or the disputed transaction.”; ¶ [0021] (The cardholder may . . . dispute the transaction because . . . the cardholder determines a purchase is fraudulent. Information associated with the selected transaction for dispute, including the cardholder-provided data regarding the reason(s) for the dispute, is referred to herein as ‘cardholder dispute data’.”)

Regarding Claim 10, Larko, Raja, and Ganti disclose
[t]he method of claim 8 and the classification of the one or more chargebacks as explained above.
Larko further discloses
where the classification of the one or more chargebacks is associated with a reason for the one or more chargebacks.  
(see at least ¶ [0021], “The cardholder may . . . dispute the transaction because . . . the cardholder determines a purchase is fraudulent. Information associated with the selected transaction for dispute, including the cardholder-provided data regarding the reason(s) for the dispute, is referred to herein as ‘cardholder dispute data’.” Cardholder dispute data is provided in the dispute message and analyzed by the DA computing device. ¶ [0025]. Fraud is a reason for chargeback.)

Regarding Claim 11, Larko, Raja, and Ganti disclose
[t]he method of claim 8 and the action as explained above.
Larko further discloses
where the action includes generating a visualization [display message] of the classification of the one or more chargebacks 
(see at least ¶ [0058] disclosing “all merchants 410 share a merchant portal 418 but each merchant 410 has a separate messaging section to display, receive, and transmit message communications. In such embodiments, DA computing device 416 transmits pre-chargeback message 426 to a central merchant server that provides a merchant portal 418.” As explained infra, the visualization is based on the classification of the one or more chargebacks because if a chargeback message is sent to a merchant, the dispute message would contain the merchant ID to enable the communication to the applicable merchant. E.g., ¶ [0055]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 12, Larko, Raja, and Ganti disclose
[t]he method of claim 8 and the action as explained above.
Larko further discloses
 where the action includes reporting the classification of the one or more chargebacks. 
(As explained infra, “classification” is whether the “dispute message 420 [is] either a chargeback or a pre-chargeback.” ¶ [0057]. For each classification, chargeback or pre-chargeback, the action and path is different. Id. Thus, it would be inherent that if the pre-chargeback message path were used, a merchant and POSITA would understand the classification would be “pre-chargeback”.  Alternatively, see at least ¶ [0059] disclosing that the pre-chargeback message incudes cardholder dispute data 422, which may indicate fraud or other reasons as indicated in ¶ [0021].)

Regarding Claim 13, Larko, Raja, and Ganti disclose
[t]he method of claim 8 and the action as explained above.
Larko further discloses
where the action includes automatically granting or denying the classification of the one or more chargebacks.  
(As explained infra, if a dispute is classified as a chargeback, “DA computing device 416 [automatically] submits a chargeback message 436 to payment processor 406 to initiate the chargeback process described with respect to FIG. 2.” ¶ [0057]. In the description of Fig. 2, ¶¶ [0047], “a case filing is automatically generated with payment processor 206, which issues a financial liability decision regarding the chargeback.”)

Regarding Claim 15, the limitations are not substantially different from those presented in Claim 1 and are rejected similarly by Larko, Raja, and Ganti for the same reasons as explained in Claim 1. 

Regarding Claim 17, Larko, Raja, and Ganti disclose
[t]he cloud computing platform of claim 15 and the model is trained as explained above.
Rajaraman teaches
where the model is trained using an unsupervised learning technique.  
(see at least Chapter 7, p. 221, “clustering”; Section 7.3, p. 234, “k-means algorithms”; Preface, p. iii, “the book takes an algorithmic point of view: data mining is about applying algorithms to data, rather than using data to “train” a machine-learning engine of some sort.”  “Unsupervised” learning is applying algorithms to data while “supervised” learning is using data to train a machine learning engine of some sort. Section 1.1.2, p. 2.)

Regarding Claim 18, Larko, Raja, and Ganti disclose
[t]he cloud computing platform of claim 15 and the second information regarding the second set of chargebacks as explained above.
Larko further discloses
where at least part of the second information regarding the second set of chargebacks is received via user input.  
(see at least Fig. 4 and associated text ¶ [0055] disclosing “Issuer portal 414 receives cardholder dispute data 422 from cardholder 402, which may include one or more reasons for the transaction dispute, a narrative regarding the disputed transaction, chosen multiple choice options, etc.”; ¶¶ [0020] and [0021] disclosing cardholder entering information into issuer porter to create a dispute.)

Regarding Claim 19, Larko, Raja, and Ganti disclose
[t]he cloud computing platform of claim 18,  the one or more devices, processing the first information, and the classification of the second set of chargebacks as explained above.
Larko further discloses
where the one or more devices, when processing the first information, are to: extract features from the first information using natural language processing,
(see at least ¶ [0026] disclosing “the DA computing device also uses keywords or indicators from the dispute message to determine how to route the dispute message”; ¶ [0056] “DA computing device extracts dispute message data 432 from dispute message 420”; ¶ [0056], disclosing “Dispute message factors 442 may be determined using natural language processing).
where the classification of the second set of chargebacks is determined based on the features.
(see at least ¶ [0025], disclosing “the DA computing device may identify particular data ("indicators") that are historically associated with disputed transactions that have been resolved by pre-chargeback network communication between a merchant and a cardholder.” Thus, the features extracted from a historical chargeback are used to classify future chargebacks.)

Claims 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larko, Raja, and Ganti, as applied to Claims 1–3, 5–13, 15, and 17–19 above, and further in view of Lai et. al. (U.S. Pat. Pub. No. 2017/0286962) [“Lai”].

Regarding Claim 16, Larko, Raja, and Ganti disclose
[t]he cloud computing platform of claim 15, one or more processors, one or more devices, and obtaining the model as explained above.
Lai teaches
where the one or more devices are further to: generate a training set, a validation set, and a test data set from the processed data set; and 
(see at least ¶ [0030] disclosing “the model generation module may choose the training data set from historical data . . . The model generation module may choose the validation data set from historical data.”; ¶ [0031] “The model generation module may select a subset of disputes to challenge from a testing data set.”)
where the one or more devices, when training the model, are to: train the model based on the training set, the validation set, and the test data set.  
(see at least ¶¶ [0029]–[0032] disclosing training the model using training, validation, and test data sets.¶ [0038])
This known technique described in Lai is applicable to the system of Larko as they both share characteristics and capabilities, namely, Larko and Lai are both concerned with processing chargebacks using machine learning techniques (see at least Abstract, Background, and portions cited above of Larko and Lai infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Lai to the known invention of Larko would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Larko to update the model after the second classification results in an improved invention to more accurately “calculate[ ] a predicted probability of success for disputes generated, to focus limited resources on disputing only those chargebacks with a high degree of success and thus, avoid wasting company resources and minimizing losses.” Lai at Abstract; ¶ [0004].
Regarding Claim 22, Larko, Raja, and Ganti disclose 
[t]he method of claim 8 as discussed above. 
Lai further discloses
further comprising: identifying a fraud pattern based on a reason code assigned to the second information. 
(see at least ¶ [0028], where a model is trained on a set of features describing each disputed event. One of those features is “a flag identifying fraud”. Id. The model classifies the dispute type as “Family Fraud” or “Malicious Fraud”. ¶ [0047].)
 
Regarding Claim 23, Larko, Raja, and Ganti disclose 
[t]he cloud computing platform of claim 15 as discussed above. 
Lai further discloses
where the one or more devices are further to: identify a fraud pattern based on a reason code assigned to the second information and based on the classification of the second information.  
(see at least ¶ [0028], where a model is trained on a set of features describing each disputed event. One of those features is “a flag identifying fraud”. Id. The model classifies the dispute type as “Family Fraud” or “Malicious Fraud”. ¶ [0047].)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Larko, Raja, and Ganti, as applied to Claims 1–3, 5–13, 15, and 17–19 above, and further in view of Chaffin et. al. (U.S. Pat. Pub. No. 2016/0300214) [“Chaffin”].

Regarding Claim 24, Larko, Raja, and Ganti disclose 
[t]he device of claim 1 and first information as discussed above. 
Chaffin discloses
wherein the first information includes an identifier that a card is possessed by a cardholder at a time of fraud.
(See at least ¶ [0151], where a transaction was a "card not present (CNP)" transaction at the time of fraud. ¶ [0152] (card present (CP) transaction at time of fraud).)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have included an identifier in first information that a card was present (or not present) at the time of fraud as explained in Chaffin, to the known invention of Larko, with the motivation to process fraudulent transactions more quickly. Chaffin, ¶ [0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694